Opinion filed July 21, 2022




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-19-00190-CR
                                   __________

               BILLY MARSHALL SHERMAN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR15259


                      MEMORANDUM OPINION
       The State charged Appellant by indictment with one count of online
solicitation of a minor. See TEX. PENAL CODE ANN. § 33.021(a)(1), (a)(3), (b)(2),
(f) (West Supp. 2021). The trial court found Appellant guilty and assessed his
punishment at confinement for ten years in the Institutional Division of the Texas
Department of Criminal Justice.     Appellant brought a single issue on appeal,
contending that the trial court erred when it sentenced him in absentia. We agreed
with Appellant’s contention.
      On October 21, 2021, we entered an order abating this appeal wherein we
ordered the trial court to hold a new sentencing hearing with Appellant present. The
trial court complied with our order by conducting a new sentencing hearing on
November 16, 2021, with Appellant physically present. The trial court assessed the
same sentence at the new sentencing hearing—confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice.
      Upon the filing of a supplemental clerk’s record and supplemental reporter’s
record, we reinstated this appeal. Appellant has neither filed a supplemental brief
nor sought permission to do so. Accordingly, the only issue presented by Appellant
is the complaint that he was sentenced in absentia. In light of the trial court’s
compliance with our abatement order, Appellant has now been sentenced while
being physically present. Therefore, we overrule his sole issue because it is now
moot. See Diaz v. State, No. 13-14-00675-CR, 2017 WL 4987665, at *10 (Tex.
App.—Corpus Christi–Edinburg Nov. 2, 2017, pet. ref’d) (mem. op., not designated
for publication).
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                JOHN M. BAILEY
                                                CHIEF JUSTICE


July 21, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.


                                            2